IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THOMAS JEFFERSON UNIVERSITY                : No. 110 EAL 2016
HOSPITALS, INC.,                           :
                                           :
                   Petitioner              : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
                                           :
            v.                             :
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
LABOR AND INDUSTRY, BUREAU OF              :
LABOR LAW COMPLIANCE,                      :
                                           :
                   Respondent              :
                                           :
ELIZABETH HAUBRICH,                        :
                                           :
                   Intervenor              :


                                      ORDER



PER CURIAM



      AND NOW, this 2nd day of August, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:


      (1)   Whether the Pennsylvania Personnel File Act [43 P.S. §§1321-24]’s
            definition of “current employee” means former employee, as was held by
            the Commonwealth Court in this case when it erroneously relied on
            nonprecedential dicta in an earlier Commonwealth Court decision
            (Beitman v. Dep’t. of Labor & Indus., 675 A.2d 1300 (Pa. Cmwlth. 1996))?